      Case 1:20-cv-02285-ALC Document 50 Filed 11/16/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


MAX A. RADY,
                                           Case No.: 1:20-cv-02285 (ALC)
         Plaintiff,

                      v.                   Judge Andrew L. Carter, Jr.

THE BOSTON CONSULTING GROUP, INC.
and De BEERS UK LIMITED,                   ORAL ARGUMENT REQUESTED

         Defendants.




        DEFENDANT BOSTON CONSULTING GROUP, INC.’S REPLY
       MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
         PLAINTIFF’S PATENT INFRINGEMENT CLAIM (COUNT I)
           Case 1:20-cv-02285-ALC Document 50 Filed 11/16/20 Page 2 of 8




                                 PRELIMINARY STATEMENT

       Mr. Rady’s opposition brief only underscores the failings of his patent infringement

claim against BCG. Lacking any pleading that BCG itself practices the claimed invention,

Mr. Rady falls back to an unpled theory that BCG is a direct infringer based on its alleged

“ownership, partnership or . . . joint venture with De Beers” — a theory that has no support in

the law. Mr. Rady also argues that his induced infringement claim is actually based on his

enforcement of provisional rights under 35 U.S.C. § 154(d), but that argument fails for multiple

reasons. Mr. Rady has had three chances to plead an infringement claim against BCG. His

allegations still do not support the claims pleaded, or those now imagined in his opposition brief.

Mr. Rady’s infringement claim should be dismissed with prejudice.

                                           ARGUMENT

I.     MR. RADY FAILS TO PLEAD A VIABLE CLAIM FOR DIRECT
       INFRINGEMENT

       Mr. Rady concedes that his allegations do not give rise to a reasonable inference that

BCG (1) made, sold, offered to sell, or used the “network node” of claim 1; or (2) performed

any, let alone all, of the steps of the method of claim 12. (Mem. at 2-3.)1 Mr. Rady does not

contend that BCG’s identifying TRACR as a “portfolio asset” (SAC ¶ 19) (Dkt. No. 30) or

assisting De Beers with the 2018 launch of TRACR (id. ¶¶ 63, 65) (Opp’n at 6-7) support that

BCG itself infringed either of those claims.2




       1
         Citations herein take the following form: “Mem. at __” are to Defendant The Boston
Consulting Group, Inc.’s Memorandum of Law in Support of Motion to Dismiss Plaintiff’s Patent
Infringement Claim (Count I) (Dkt. No. 41); and “Opp’n at __” are to Plaintiff Max. A. Rady’s
Opposition to Defendant Boston Consulting Group, Inc.’s Motion to Dismiss (Dkt. No. 45).
       2
          Mr. Rady’s reliance on BCG’s alleged support of the GemFair launch in 2018 (Opp’n at 7
(citing SAC ¶ 64)) is misplaced. Mr. Rady concedes that he has not even attempted to allege how
GemFair meets any limitations of any claims of the ’250 Patent. (Mem. at 3 n.3.)
          Case 1:20-cv-02285-ALC Document 50 Filed 11/16/20 Page 3 of 8




       Instead, Mr. Rady contends that BCG is “directly liable for infringement” because BCG’s

identification of TRACR as a “portfolio asset” suggests that BCG has an “ownership, partnership

or a joint venture with De Beers in TRACR.” (Opp’n at 7 (citing SAC ¶ 19).) But there is no

such theory of direct infringement. The Patent Act makes an infringer directly liable only where

it “makes, uses, offers to sell, or sells any patented invention, within the United States or imports

into the United States any patented invention . . . .” 35 U.S.C. § 271(a). Here, Mr. Rady makes

no such allegations.

       Mr. Rady’s cited authority only reinforces his pleading failure. In Torrington

Manufacturing Co. v. Engineering Tool & Metals Co., Mr. Rady’s lead case, the district court

denied defendant’s motion to dismiss where (1) the plaintiff alleged that defendant “made, used,

or sold” alleged infringing article and (2) deposition testimony of the sole proprietor confirmed

that the defendant might use or sell such article and may not even exist as a separate legal entity.

197 F. Supp. 205, 207 (S.D. Tex. 1961). In Ocean Innovations, Inc. v. Quarterberth, Inc., the

court exercised personal jurisdiction over general partners of a partnership who were agents of

the partnership under Ohio statutory law and had been personally involved in promoting and

selling alleged infringing products. 2009 WL 10689365, at *5 (N.D. Ohio Mar. 31, 2009). In

Lego System A/S v. Rubicon Communications, LP, the court granted a motion to amend where

the proposed defendant was a general partner of a partnership and therefore liable for acts of

partnership under Texas statutory law. 2017 WL 2423051, at *4 (D. Conn. June 5, 2017). Here,

Mr. Rady does not identify any specific partnership, much less allege that BCG is a general

partner liable for any specific acts of the partnership under the law of the governing jurisdiction.

       Mr. Rady’s other cases concern vicarious trademark and copyright infringement and are

inapposite. See, e.g., Gucci America, Inc. v. Frontline Processing Corp., 721 F. Supp. 2d 228,



                                                  2
            Case 1:20-cv-02285-ALC Document 50 Filed 11/16/20 Page 4 of 8




247 (S.D.N.Y. 2010) (dismissing claim for vicarious trademark infringement; mere references to

a “partnership” insufficient to support claim absent allegations that “defendant and the infringer

have an apparent or actual partnership, have authority to bind one another in transactions with

third parties or exercise joint ownership or control over the infringing product”) (internal

quotation and citation omitted).3

        In order to hold BCG liable for the acts of another entity, Mr. Rady would have to plead

facts giving rise to a reasonable inference that BCG directed and controlled the infringing acts or

was liable under a “joint enterprise” theory of infringement. See Akamai Techs., Inc. v.

Limelight Networks, Inc., 797 F.3d 1020, 1022-23 (Fed. Cir. 2015). Mr. Rady does not even

attempt to plead the elements required to state such a claim. See, e.g., Lyda v. CBS Corp., 838

F.3d 1331, 1340 (Fed. Cir. 2016); CBA Env’t Servs., Inc. v. Toll Bros. Inc., 403 F. Supp. 3d 403,

418-20 (D.N.J. 2019); see also Sonrai Sys., LLC v. AMCS Grp. Inc., 2017 WL 4281122, at *6

(N.D. Ill. Sept. 27, 2017) (“[T]he fact that AMCS provided the technology to Lakeshore has no

bearing over whether AMCS in fact exercised control over Lakeshore’s use of the technology to

infringe.”).

II.     MR. RADY FAILS TO PLEAD A VIABLE CLAIM FOR INDUCED
        INFRINGEMENT

        Mr. Rady fails to address any of the deficiencies that BCG identified in his induced

infringement claim. For example, Mr. Rady repeats that BCG “developed” the alleged infringing




        3
           See also Kelly-Brown v. Winfrey, 717 F.3d 295, 314 (2d Cir. 2013) (Second Circuit affirmed the
district court’s dismissal of the plaintiff’s vicarious trademark infringement claim because plaintiff did
not adequately allege that “the defendant and the infringer have an apparent or actual partnership, have
authority to bind one another in transactions with third parties or exercise joint ownership or control over
the infringing product”) (internal quotations and citation omitted); Little Mole Music v. Spike Inv., Inc.,
720 F. Supp. 751, 756 (W.D. Mo. 1989) (finding that individual partners in defendant company who had
“tak[en] control of the business” and “were invested with the sole responsibility” relating to alleged
wrongdoing could be liable for vicarious copyright infringement).

                                                     3
          Case 1:20-cv-02285-ALC Document 50 Filed 11/16/20 Page 5 of 8




technology (Opp’n at 9-10), but nowhere identifies any alleged development work after the

’250 Patent issued. (Mem. at 4.) Mr. Rady also does not attempt to identify any of the “others”

that BCG allegedly encouraged to infringe. (Mem. at 5.) And Mr. Rady does not dispute that

the minimal BCG conduct after the ’250 Patent issued cannot possibly support an induced

infringement claim. (Mem. at 5-7.)

       Recognizing the fatal deficiencies in his claim, Mr. Rady makes up a brand new claim:

BCG is liable for inducing infringement of his provisional patent rights under 35 U.S.C.

§ 154(d). Mr. Rady cannot inject new infringement theories into this case via his opposition

brief. See Kamanou v. Exec. Sec’y of Comm’n of Econ. Cmty. of W. Afr. States, No. 10 Civ.

7286(GBD)(JLC), 2012 WL 868700, at *2 n.2 (S.D.N.Y. Mar. 14, 2012). But even if he could,

Mr. Rady’s new theory is not legally cognizable and fails on numerous additional grounds.

       The Federal Circuit has held that a party cannot be liable for induced infringement based

on acts taken before the patent issued and the entity was aware of the patent. See Nat’l Presto

Indus., Inc. v. W. Bend Co., 76 F.3d 1185, 1196 (Fed. Cir. 1996); DSU Med. Corp. v. JMS Co.,

Ltd., 471 F.3d 1293, 1304-5 (Fed. Cir. 2006). Mr. Rady’s argument that a patentee can use

Section 154(d) to circumvent that Federal Circuit precedent was considered and rejected by this

court in Worldwide Home Prods., Inc. v. Time, Inc., No. 11 Civ. 03633(LTS)(MHD), 2012 WL

6705876, at *2 (S.D.N.Y. Dec. 21, 2012). In Worldwide Home Prods., as here, plaintiff argued

that Section 154(d) provided a right of action for induced infringement based on pre-issuance

conduct. Id. at *2. The court rejected plaintiff’s argument that Section 154(d) provided any such

right. Id. BCG cited Worldwide Home Prods. in its opening brief (Mem. at 4-5). Mr. Rady

ignored it in his opposition.




                                                4
            Case 1:20-cv-02285-ALC Document 50 Filed 11/16/20 Page 6 of 8




        Even if Mr. Rady could rely on Section 154(d), his claim fails on separate and additional

grounds. Mr. Rady does not allege that BCG “had actual notice of the published patent

application” when it committed any alleged act. 35 U.S.C. §§ 154(d)(1)(B), 154(d)(2).4

Mr. Rady also does not point to a single act that BCG took after the patent application was

published (June 27, 2019) that encouraged De Beers, or any unidentified “others,” to infringe.5

        Moreover, Mr. Rady does not allege that “the invention as claimed in the patent is

substantially identical to the invention as claimed in the published patent application.” 35 U.S.C.

§ 154(d)(2). Mr. Rady argues in a footnote in his Opposition Brief that the claims are

“substantially similar.” (Opp’n at 3 n.1.) But the standard is “substantially identical” not

“substantially similar,” and Mr. Rady alleges neither. In fact, as shown in Exhibit A to this

reply, the claims are not “substantially identical.” See, e.g., Classen Immunotherapies, Inc. v.

Shionogi, Inc., 993 F. Supp. 2d 569, 579-80 (D. Md. 2014) (“added limitation to the issued

patent narrows the scope of the claim and the patent, thus preventing Classen from invoking

§ 154(d)”), aff’d, 586 F. App’x 585 (Fed. Cir. 2014); see also Sloan Valve Co. v. Zurn Indus.,

Inc., 2012 WL 5306287, at *4-7 (N.D. Ill. Oct. 26, 2012) (Section 154(d) provisional damages

unavailable where amendments changed claim scope).

III.    MR. RADY FAILS TO PLEAD A VIABLE CLAIM FOR WILLFUL
        INFRINGEMENT

        Mr. Rady has not stated a viable claim for willful infringement against BCG because he

has not stated an underlying claim for direct of induced infringement. (Mem. at 7.) As




        4
        The SAC is devoid of any reference to the published patent application. Mr. Rady emphasizes
that BCG knew of the unpublished patent application. See, e.g., SAC ¶¶ 13, 35, 38, 95, 104, 111.
        Contrary to Mr. Rady’s assertion (Opp’n at 9), BCG is not relying on a “willful blindness
        5

argument” and the cases cited by Mr. Rady are not relevant to the present motion.

                                                   5
         Case 1:20-cv-02285-ALC Document 50 Filed 11/16/20 Page 7 of 8




demonstrated above, Mr. Rady effectively concedes that he has not pleaded viable claims and his

new unpled theories are not cognizable as a matter of law.

IV.    MR. RADY’S PATENT INFRINGEMENT CLAIM SHOULD BE
       DISMISSED WITH PREJUDICE

       Mr. Rady’s opposition further demonstrates that his patent infringement claim against

BCG should be dismissed with prejudice. If Mr. Rady could have corrected his pleading

deficiencies, he should have done so. If Mr. Rady wanted to plead new infringement theories, he

should have done that (as futile as they are). Mr. Rady did neither. Instead, Mr. Rady refiled the

same deficient claim supported by virtually the same allegations. Mr. Rady’s infringement claim

should therefore be dismissed with prejudice. See, e.g., Cordell v. McGraw-Hill Cos., Inc., 2012

WL 5264844, at *4 (S.D.N.Y. Oct. 23, 2012) (Carter, J.), aff’d, 525 F. App’x 22 (2d Cir. 2013);

Lewis v. Weiss, 2016 WL 1718251, at *7 (S.D.N.Y. Apr. 27, 2016) (Carter, J.).

                                        CONCLUSION

       For the foregoing reasons, the Court should dismiss Count I of the Second Amended

Complaint with prejudice and grant whatever other and further relief it deems just and proper.




                                                6
       Case 1:20-cv-02285-ALC Document 50 Filed 11/16/20 Page 8 of 8




Dated: New York, New York                Respectfully Submitted,
       November 16, 2020
                                         MORRISON & FOERSTER LLP

                                         By:     s/ Kyle W.K. Mooney
                                               Kyle W.K. Mooney
                                               250 West 55th Street
                                               New York, New York 10019
                                               Telephone: (212) 468-8000
                                               Facsimile: (212) 468-7900
                                               Email: KMooney@mofo.com

                                               Michael A. Jacobs (pro hac vice)
                                               425 Market Street
                                               San Francisco, CA 94105
                                               Telephone: (415) 268-7000
                                               Facsimile: (415) 268-7522
                                               Email: MJacobs@mofo.com

                                               Counsel for Defendant
                                               THE BOSTON CONSULTING GROUP,
                                               INC.




                                     7
